Citation Nr: 1413204	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-05 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable rating for status post surgery for ureteropelvic junction obstruction with slightly enlarged right kidney (with loss of feeling and sensation on chest, abdomen, and lower back).

3.  Entitlement to an initial rating greater than 10 percent for intercostal nerve injury and surgical neuroma of the abdomen with loss of sensation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from October 1977 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, May 2009, June 2009, and February 2010 rating decisions of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.

The Veteran had a hearing before the undersigned in June 2011.  A transcript of that proceeding has been associated with the Veteran's claims file.

The record reflects that after the statement of the case (SOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent supplemental statement of the case (SSOC) was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2013).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.



FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's current tinnitus is not causally related to a disease, injury, or event in service.

2.  The Veteran's kidney disorder is manifested by pain, numbness, muscle spasm, and loss of sensation in the chest abdomen and lower back, but without evidence of renal or voiding dysfunction.  


CONCLUSIONS OF LAW

1.  The Veteran's tinnitus was not incurred in and is not otherwise related to his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for a compensable rating for intercostal nerve injury and surgical neuroma of the abdomen with loss of sensation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code (DC) 7502 (2013).

3.  The criteria for an initial rating greater than 10 percent for intercostal nerve injury and surgical neuroma of the abdomen with loss of sensation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, DCs 8799-8719 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in December 2008 and July 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection and increased ratings.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

As to service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided a VA examination for his tinnitus in April 2009, with an addendum opinion added in January 2010.  The April 2009 VA examiner was unable to reach an opinion as to the etiology of the Veteran's tinnitus.  The January 2010 VA addendum opinion provider, however, concluded that it was less likely as not that the diagnosed tinnitus was related to the conceded in-service noise exposure or diagnosed otitis media and externa.  The opinion provider included a rationale for the opinion provided.  As will be discussed in greater detail below, the opinion took into account the Veteran's reported history, his current symptoms, review of the available private and VA treatment records, and the results of physical, audiological, and diagnostic examination.  Therefore, the Board finds the January 2010 VA addendum opinion to be thorough and complete and sufficient upon which to base a decision with regards to the tinnitus claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).

For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  

The RO provided the Veteran VA examinations for his kidney disorders in April 2009 (with a May 2009 addendum) and January 2010.  The VA examination reports are thorough and supported by VA and private treatment records.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's kidney disorders and surgical residuals.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran alleges that his current tinnitus was caused by his military service, specifically as a result of exposure to aircraft engine noise during his service aboard the U.S.S. Forrestal.  The Board observes that the Veteran's service treatment records indicate no complaints, diagnoses, or treatment for tinnitus.  However, in August 1978, the Veteran sought treatment for a sore throat, at which time he had an excessive amount of cerumen noted in the left ear.  By September 1978, the Veteran had a diagnosed left ear infection of 3 weeks duration with a buildup of wax and other foreign matter.  In October 1979, the Veteran was treated for a 3 to 4 day history of left ear pain, with no known trauma.  The assessment was otitis media.  A follow-up appointment several days later indicated that there was some question as to whether the problem was attributable to asthma or a viral infection.  On his December 1981 Report of Medical History, the Veteran reported a history of ear trouble, which the examining medical professional noted to be a left ear infection, but that there was no current diagnosis and that the Veteran was asymptomatic.  At that time, the Veteran reported that he was in good health.

After service, the Veteran first reported tinnitus in September 2004.  At that time, he denied changes in hearing, vertigo, earaches, infection, or discharge.  He reported involvement with aircraft and constant tinnitus, without indication of the timing of onset.  

The Veteran was afforded a VA examination in April 2009.  The examiner noted review of the claims file and medical records.  The Veteran reported constant ringing in the ears, with onset during service.  He denied pre-service noise exposure and that during service he worked in a hanger bay immediately below the flight line aboard ship.  The Veteran denied the use of hearing protection.  After service, occupational noise exposure included working aboard a fishing boat for 2 years and in carpentry for 26 years and in neither case did the Veteran wear hearing protection.  He also used a chain saw recreationally, with the use of hearing protection.  On examination, there was nonoccluding cerumen in both ear canals.  The examiner diagnosed constant bilateral tinnitus.  As to etiology, the examiner indicated that he could not resolve the question of etiology of the tinnitus without resorting to speculation.  As to rationale, the examiner noted that the Veteran had been exposed to significant noise levels both in service and after service.

In a January 2010 addendum opinion, another VA medical professional indicated review of the claims file and noted that there was no subjective or objective way to prove or disprove the existence of tinnitus.  As such, it would be reasonable to take reports of the time of onset and supporting documentation into consideration when determining the onset and etiology of reported tinnitus.  In this case, the Veteran's service treatment records included no reports of tinnitus, which would suggest onset at some point after separation from service.  Moreover, the April 2009 VA examination report included findings of near normal hearing acuity, which also does not support a finding of damage to the auditory system during service.  As there was no reported tinnitus during in-service treatment for otitis media and externa or indication of damage to the auditory system in service, the medical professional opined that it was less likely as not that the diagnosed tinnitus was related to the conceded noise exposure during military service or to the otitis media or otitis externa.  

During his June 2011 Board hearing, the Veteran indicated that his tinnitus began the first time he experienced an aircraft landing onboard ship and that the ringing has continued to the present.

The Board has considered the Veteran's current statements regarding the onset of his tinnitus during service with continuing symptoms from that time.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's statements as to the onset of his tinnitus are inconsistent with the objective medical record.  Specifically, there is no contemporaneous evidence of in-service tinnitus.  

The Board has also considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Thus, the Board acknowledges that the Veteran's reports of tinnitus in service and immediately after service cannot be considered not credible simply because there is no supporting medical evidence. 

In this case, however, it is not simply a matter of the absence of evidence as to in-service ear problems.  Indeed, the Veteran sought treatment for ear problems and was diagnosed with otitis media and otitis externa at various times during service.  At no time during treatment for these problems, however, did the Veteran discuss ongoing tinnitus.  Moreover, at the time of separation, the Veteran described a past history of ear infections, but failed to note or discuss current and ongoing tinnitus.  The Board concludes that had the Veteran been experiencing ongoing tinnitus from early on in his service that he would have reported such a problem during his in-service treatment for left ear problems and/or when describing the history of in-service ear problems at the time of his separation from service.  Instead, the Veteran discussed only his acute cases of otitis media and otitis externa that had fully resolved and were asymptomatic, but failed to discuss what he now claims was ongoing and constant bilateral tinnitus.  In light of these circumstances, the Board concludes there is no credible evidence of record of continuity of bilateral tinnitus from the Veteran's period of active duty service.

The Board has considered the April 2009 VA examination report discussed above.  However, given the speculative nature of the examiner's conclusion, the Board finds it to be of very limited probative value.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (a physician's opinion that an unspecified preexisting service- related condition "may have" contributed to the Veteran's death was too speculative to be new and material evidence); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).  As discussed above, the examiner was unable to determine the precise etiology of the Veteran's tinnitus.  As such, the April 2009 opinion is of limited probative value and may not serve as a basis for granting entitlement to service connection.

The Board finds the January 2010 VA addendum opinion of greater probative value.  The medical professional considered the Veteran's claims and the other evidence of record, but concluded that the absence of reports of tinnitus during service and the April 2009 VA audiometric findings of hearing acuity within normal limits made it less likely than not that the Veteran's current tinnitus was related to his military service or in-service otitis media or otitis externa.  The medical provider included a rationale that is supported by the evidence of record and, as such, the Board affords it significant probative weight. 

In summary, the Veteran has offered no credible evidence of an in-service injury or aggravation and no credible evidence of continuity of symptomatology from service.  No medical professional has linked the Veteran's current tinnitus to his military service and, indeed, the only definitive medical opinion of record found it less likely than not that the Veteran's current tinnitus was related to his in-service acoustic trauma, otitis media, or otitis externa.  The Veteran's only evidence is his unsupported and non-credible claim of continuity of symptomatology of tinnitus from service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him or her for times since filing his or her claim when his or her disability may have been more severe than at other times during the course of his or her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran alleges his status post surgery for ureteropelvic junction obstruction with slightly enlarged right kidney and intercostal nerve injury and surgical neuroma of the abdomen with loss of sensation are more severe than currently rated.  

The Veteran's kidney disabilities have been rated under DCs 7502 and 8799-8719.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  Here, the Veteran's service-connected residuals of kidney surgery have been rated for chronic nephritis (DC 7502) and as analogous to neuralgia involving the long thoracic nerve (DC 8719).  

Chronic nephritis is rated under the provisions for renal dysfunction under 38 C.F.R. § 4.115a (2013).

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section provides descriptions of various levels of disability in each of these symptom areas.  Where DCs refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Because the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a. 

Renal dysfunction: 

Albumin and casts with history of acute nephritis; or, hypertension 
non-compensable under DC 7101, noncompensable (0 percent) rating. 

Albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension is at least 10 percent disabling under DC 7101, 30 percent rating. 

Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension is at least 40 percent disabling under DC 7101, 60 percent rating. 

Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, 80 percent rating.

Requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, 100 percent rating.  38 C.F.R. 
§ 4.115a. 

Voiding dysfunction: 

The particular voiding condition is to be rated as urine leakage, urinary frequency, or obstructed voiding. 

Urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence): 

Requiring the wearing of absorbent materials which must be changed less than 2 times per day, 20 percent rating. 

Requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, 40 percent rating. 

Requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, 60 percent rating.  

Urinary frequency: 

Daytime voiding interval between two and three hours, or; awakening to void two times per night, 10 percent rating. 

Daytime voiding interval between one and two hours, or; awakening to void three to four times per night, 20 percent rating. 

Daytime voiding interval less than one hour, or; awakening to void five or more times per night, 40 percent rating.  

Obstructed voiding: 

Obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, noncompensable (0 percent) rating. 

Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of 1. Post void residuals greater than 150 cc, 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), 3. Recurrent urinary tract infections secondary to obstruction, 4. Stricture disease requiring periodic dilatation every 2 to 3 months: 10 percent rating.  

Urinary retention requiring intermittent or continuous catheterization, 30 percent rating.  38 C.F.R. § 4.115a.

Urinary tract infection: 

Poor renal function is rated as renal dysfunction. 

Long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management, 10 percent rating.  

Recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management, 30 percent rating.  38 C.F.R. § 4.115a. 

Following a review of the available evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the evidence does not warrant a rating greater than 30 percent under any of the genitourinary DCs for the period on appeal from May 1, 2008.

DCs 8510 - 8719 address the ratings for paralysis of the peripheral nerves affecting the upper extremities, neuritis, and neuralgia.  DCs 8519, 8619, and 8719 provide ratings for paralysis, neuritis, and neuralgia of the long thoracic nerve.  Neuritis and neuralgia are rating as incomplete paralysis.  Disability ratings of 0, 10, and 20 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the long thoracic nerve.  A disability rating of 30 percent for the major and 20 percent for the minor extremity is warranted for complete paralysis of the long thoracic nerve.  38 C.F.R. § 4.124a.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each never, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

In this case, in December 2008 the Veteran reported a prior history of "excruciating pain" in the abdomen and low back that had significantly improved after multiple surgeries on the kidneys several years previously.  Since the last kidney operation, the Veteran denied having any back problems.  He also described improved emptying of the bladder during urination.  The Veteran did report "charley horses" along his scar on the right flank from certain changes of position.  Blood tests showed normal kidney function.

The Veteran was afforded a VA examination in April 2009.  The examiner noted review of the claims file and medical records.  The Veteran reported daily right kidney pain that he rated at 2 out of 10.  His pain would increase when he had to urinate.  In addition, the Veteran had numbness of the abdomen, chest, and lower back.  The kidney problems affected his work, in that he had to cut down on his total work hours.  The condition was stable.  The Veteran denied urinary leakage or other urinary symptoms other than obstructed voiding.  There was no history of renal dysfunction or renal failure, but there was a history of hydronephrosis more than 12 months previously.  There was evidence of right flank pain and decreased sensation on the lower back, abdomen, and right flank.  The Veteran was self-employed as a carpenter, but had lost half of his annual income due to kidney problems.  The diagnoses were status post surgery for ureteropelvic junction obstruction with slightly enlarged right kidney and loss of feeling and sensation in the chest, abdomen, and lower back.  The conditions resulted in significant effects on employment due to decreased mobility and pain.

A May 2009 addendum indicated that the Veteran had daily pain that interfered with employment and loss of sensation (numbness) in the right chest, abdomen, and low back.

A September 2009 blood test showed normal kidney functioning.  In October 2009, the Veteran had lumbar and trunk range of motion that was within normal limits.  A December 2009 treatment record indicated that the Veteran worked what jobs he could.  

The Veteran was afforded another VA examination in January 2010.  The examiner noted review of the claims file and medical records.  The Veteran reported continuing numbness of the abdomen, chest, and lower back.  In addition, when bending to the right side he would develop a strong Charlie-horse (cramp / spasm).  After lying down flat for a period of time, the spasms would resolve.  He was forced to turn down jobs because of the right lower abdomen spasms.  He experienced 12 to 15 spasms per week, each lasting up to 3 minutes before resolving.  The examiner noted a history of injury to the right intercostal nerve.  In the chest, abdomen, and lower back, the Veteran experienced numbness, pain, cramps, and muscle spasms.  Motor examination was normal.  Sensory function testing showed decreased pain and sensation to light touch, but normal sensation involving vibration and position sense.  Reflexes were normal and there was no evidence of muscle atrophy, gait abnormality, or other problems with movement.  The Veteran indicated that the construction market was slow.  There was present neuritis and neuralgia, but no paralysis.  The kidney disability resulted in mild interference with sports, but no other effect on usual daily activities.

During his June 2011 Board hearing, the Veteran indicated that his right kidney was not functioning in the same manner as his left kidney since the surgery.  Specifically, he indicated that the urine coming out of the right kidney is, "as good as the urine that's coming out of my left kidney but the [right] kidney is only 40 percent capacity now of my left kidney."  In addition, the Veteran noted that his level of pain had significantly decreased since the surgery several years previously.  "[M]y normal rate of pain, on a daily basis, is between a two and a three which, to me, is a lot better than living with a pain level of 10 to 12."  He denied any current treatment for the kidney surgery residuals and that he managed the residuals by drinking lots of water.  He stated that he was unable to work as a carpenter since the last surgery because, 

now I have what they called neuroma from the affect of the scar because your nerves keep trying to reconnect and anytime I put any continuous pressure, like if I was lifting any heavy objects to build a house, I get a charleyhorse that just - I have to drop whatever I'm doing.  I have to lay completely flat on the ground and stretch my body out until the charleyhorse subsides and my abdomen will literally bounce up and down three to four inches, going through spasms until it settles down.  So, right now, I'm washing RVs for a living and cleaning RVs.  My income is probably - I was making 25 to $30 an hour, as a carpenter, and now I'm making $12 an hour, between 10 and $12 an hour.

The Board concludes that a rating greater than 10 percent under DCs 8799-8719 and a compensable rating under DC 7502 is not warranted.  

As to an increased rating under DC 7502, blood testing has consistently shown normal kidney functioning.  The Board has considered the Veteran's reports that his right kidney is only functioning at 40 percent of the capacity of his left kidney.  Although the Veteran's right kidney functioning capacity may be decreased, the functioning of his kidney system is not markedly decreased.  Both kidneys are treated as one system for rating purposes, as evidenced by the fact that the loss of a kidney receives an automatic 30 percent rating under DC 7500, with the possibility of a higher rating based on nephritis, infection, or pathology of the other kidney.  If the function of each kidney was rated separately, then the Veteran's argument that he warrants a compensable rating based on decreased right kidney functioning might have some merit.  However, such an interpretation clearly is not accurate, as the Veteran must show decreased function of his kidney (or renal) system, which includes his fully functioning left kidney.  As noted above, blood tests indicate that overall kidney functioning falls within the normal range.  Thus, as there is no evidence of renal dysfunction, a compensable rating under DC 7502 is not warranted.

As to an increased rating under DC 8719, 38 C.F.R. § 4.124a directs that a rating of no greater than moderate (or 10 percent under DC 8719) be assigned when the nerve involvement is wholly sensory.  In this case, the Veteran's associated symptoms are primarily a "Charley horse" type of pain, muscle spasm, and loss of sensation due to numbness.  However, there is no evidence of muscle atrophy, decreased muscle mass, reduced strength, decreased sensation to vibration or position sense, gait abnormality, or reduced reflexes.  The Board finds that these symptoms most closely approximate the requirements for a 10 percent rating for moderate incomplete paralysis of the long thoracic nerve.  To the extent that the Veteran reports muscle spasms that adversely affect range of motion and general functioning, such incidents reportedly occur up to 12 to 15 times per week and last up to 3 minutes each time.  The Board does not find that such intermittent episodes are sufficient to more closely approximate severe incomplete or complete paralysis of the long thoracic nerve, where the cramps and muscle spasms would occur for, at most, 45 minutes out of the 10,080 minutes in a week.  Moreover, the Veteran reported during his June 2011 Board hearing that he was working washing and cleaning RVs, which is fairly physically demanding work.  An ability to perform such work further demonstrates that the Veteran's functioning does not demonstrate more than moderate incomplete paralysis of the long thoracic nerve.  As such, a rating greater than 10 percent under DC 8719 is not warranted.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, the Veteran already is in receipt of a separate 10 percent rating for his associated scar and consideration for a higher rating for the scar is not currently before the Board.  

The Board has considered whether a higher or separate rating could be applied under the other DCs of 38 C.F.R. §§ 4.115a, 4.115b, or 4.124a, but concludes that the current DCs and ratings assigned therein best reflect the Veteran's symptomatology.  As noted, the Veteran does not have voiding dysfunction or a history of recurrent urinary tract infections.  No other potentially applicable DC under 38 C.F.R. § 4.124a provides for more than a 10 percent disability rating for moderate incomplete paralysis of that nerve.

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating greater than 10 percent for intercostal nerve injury and surgical neuroma of the abdomen with loss of sensation or a compensable rating for status post surgery for ureteropelvic junction obstruction with slightly enlarged right kidney is not warranted for any period on appeal and that because the Veteran's symptoms have been essentially consistent throughout the appellate time period that staged ratings are not for application.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected residuals of kidney surgery is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's post-surgery right kidney residuals with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran primarily reports pain, loss of sensation, and muscle spasm.  The current 10 percent rating under DCs 8799-8719 contemplates these symptoms.  As discussed in general above, the Board has considered the Veteran's reports that he is unable to work as a carpenter because of the associated muscle spasms experienced.  Physical examinations, however, have not found evidence of muscle atrophy and he has also been shown to have normal range of motion of the trunk on examination.  The absence of any muscle atrophy demonstrates that the Veteran is able to use his abdomen in close to a normal manner and that, in fact, he does so.  The Board recognizes that the April 2009 VA examiner concluded that the Veteran's symptoms would result in significant effects on employment; however, the January 2010 VA examiner found that the kidney problems resulted in, at most, minor problems with functional activities.  The Board concludes that the physical findings on examination, such as normal muscle strength, reflexes, and the absence of muscle atrophy, better support the conclusions of the January 2010 VA examiner and that the Veteran's symptoms are fully contemplated in the current 10 percent rating assigned.  Thus, the Veteran's current schedular ratings under DCs 7502 and 8799-8719 are adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As a final matter, as the Veteran has not submitted evidence of unemployability that is related to his service-connected residuals of kidney surgery, and as the record does not otherwise raise the issue, the Board expressly finds that entitlement to a total disability evaluation based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As discussed above, the evidence indicates that the Veteran has been employed cleaning RVs and/or as a carpenter.  To the extent that the Veteran was forced to reduce working hours and/or take a job for less money, the Board does not find that such assertions rise to the level of claims of marginal employment or total unemployability.



ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to a compensable rating for status post surgery for ureteropelvic junction obstruction with slightly enlarged right kidney (with loss of feeling and sensation on chest, abdomen, and lower back) is denied.

Entitlement to an initial rating greater than 10 percent for intercostal nerve injury and surgical neuroma of the abdomen with loss of sensation is denied.



____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


